IN THE SUPREME COURT OF THE STATE OF DELAWARE

    VIOLET WARNER,1                               §
                                                  §   No. 211, 2019
           Petitioner Below,                      §
           Appellant,                             §   Court Below—Family Court
                                                  §   of the State of Delaware
           v.                                     §
                                                  §   File No. CK17-01964
    KELSI WARNER,                                 §   Petition No. 17-22681
                                                  §
           Respondent Below,                      §
           Appellee.                              §

                                Submitted: January 24, 2020
                                Decided:   March 17, 2020

Before SEITZ, Chief Justice; TRAYNOR and MONTGOMERY-REEVES,
Justices.

                                            ORDER

         After careful consideration of the parties’ briefs and the record on appeal, the

Court concludes that the judgment below should be affirmed on the basis of and for

the reasons stated in the Family Court’s orders dated April 18, 2019 and April 23,

2019.

         NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                                             BY THE COURT:

                                             /s/ Gary F. Traynor
                                                   Justice

1
    The Court previously assigned pseudonyms to the parties under Supreme Court Rule 7(d).